DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending.

Claim Objections	
	Claims 2, 9, 12 and 18 are objected to because of typographical errors in the claims.
	As per claim 2, the Examiner has interpreted the claim to read: 
	“wherein the determining of the at least one field apparatus indicator to be obtained by data analysis…”.

	As per claim 9, the examiner has interpreted the claim to read: 
	“if the edge controller is the second master edge controller indicated by the load transfer instruction, then transferring at least one preprocessing algorithm running on the edge controller to a third edge controller, so that the third edge controller obtains the first field data…
…obtaining -the second field data to be processed by preprocessing algorithm;
using the preprocessing algorithm to preprocess the obtained second field data to obtain the first field data…”.

	As per claim 12, the Examiner has interpreted the claim to read: 
	“the preprocessing algorithm is used for a first master edge controller to preprocess the second field data into the first field data”.
	
	As per claim 18, the Examiner has interpreted the claim to read: 
	“… so that the third edge controller obtains the first field data by using the transferred preprocessing algorithm…”; and
	“make the data preprocessing module preprocess the obtained second field data by using the preprocessing algorithm to obtain the first field data…”.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, reference to “the control message” (i.e., “the control message is used to determine a maser edge controller from at least one edge controller”) is indefinite since the claim previously describes the possibility of more than one control message (i.e., “generating, by the cloud platform, a control message for each of the at least one first apparatus operation indicator”), and thus it is not clear which control message the claim is used to determine the maser edge controller from the edge controller. For the purpose of this office action the Examiner is interpreting the claim to read:
“each [[the]] control message is used to determine a master edge controller from at least one edge controller”.
Secondly, “each master edge” in the limitation “receiving, by the cloud platform, the first field data from each master edge” lacks antecedent basis in the claim, since the claim previously only introduces a singular master edge controller (i.e., “the control message is used to determine a master edge controller”). For the purpose of this office action the Examiner is interpreting the claim to read “receiving, by the cloud platform, the first field data from the [[each]] master edge controller”.

As per claim 2, it is not clear what is being determined in the limitation “if the numerical value of at least one of the at least one second apparatus operation indicator is outside the corresponding normal value range, then determining at least one of the at least one first apparatus operation indicator according to the value of each of the at least one second apparatus operation indicator”. In other words, it is not clear what about the at least one of the at least one first apparatus operation indicator is being determined.

As per claim 3, “the first apparatus operation indicator” (i.e., “wherein after the cloud platform, for each of the at least one first apparatus indicator, generates a control message for the first apparatus operation indicator…”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
 “wherein after the cloud platform generates [[a]] the control message for each of the at least one first apparatus operation indicator…” 
In addition the limitation to “the preprocessing algorithm being used for a first master edge controller to preprocess second field data into second field data, and the first master edge controller being used for sending to the cloud platform the first field data required for data analysis of the at least one first apparatus operation indicator” is confusing since claim 1 previously introduces “preprocessing”, “first field data”, and “second field data”, thus it is unclear if the limitations are redundant, or if the limitation is directed to a separate elements.
For the purpose of this office action the Examiner is interpreting the claim to read
“… determining, with the cloud platform a preprocessing algorithm corresponding to each of the at least one first apparatus operation indicator, the preprocessing algorithm being used  by the master edge controller to perform the preprocessing of the second field data to obtain the first field data;
and sending the preprocessing algorithm to the [[first]] master edge controller.”

As per claim 4, “the master edge controllers” and “each master edge controller” (i.e., “wherein after receiving the first field data from the master edge controllers, the method further comprises, for each master edge controller”) lack antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“wherein after receiving the first field data from the master edge controller[[s]], the method further comprises:…”.
In addition, “the second field data obtained later” (i.e., “the algorithm update instruction being used for instructing the master edge controller to preprocess the second field data obtained later…”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“the algorithm update instruction being used for instructing the master edge controller to preprocess  third field data obtained later…”.

As per claim 5, “each master edge” in the limitation “the method further comprises, for each master edge controller” lacks antecedent basis in the claim, since the claim previously only introduces a singular master edge controller (i.e., “the control message is used to determine a master edge controller”, see claim 1). For the purpose of this office action the Examiner is interpreting the claim to read “the method further comprises:…”.
In addition the limitation “determining a load of the master edge controller according to the data amount and relationship between the data of the first field data from the master edge controller, a number and complexity of preprocessing algorithms run by the master edge controller” is simply unclear. For example, “the data amount” lacks antecedent basis and it is also unclear what “the data of the first field data from the master edge controller” is related to with respect to the “relationship”.  
Secondly, the limitation to “the largest load” (i.e., “determining a second master edge controller with the largest load”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “a larger load”.
Thirdly, “the first field data obtained by using the transferred preprocessing algorithm” (i.e., “and to instruct the second edge controller to send, to the cloud platform, the first field data obtained by using the transferred preprocessing algorithm”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “third  field data to be obtained by using the transferred preprocessing algorithm…”.
Fourthly, the limitation “the load of the second edge controller being lower than a second load threshold, and the second load threshold being lower than the first load threshold”, is logically impossible or inconsistent with the previous limitation “if the load of the second master edge controller is higher than the first load threshold…”.

With respect to claim 6, the limitation to “at least one edge controller” (i.e., “…the second field data including the first field data collected by at least one edge controller”) is confusing since it is not clear if the limitation is the same or different from “the edge controller”. For the purpose of this office action the Examiner is interpreting the claim to read “…the second field data including the first field data collected by at least one other edge controller”.
Secondly, the limitation “the second field data including field data collected by the master edge controller” is confusing since the claim already states “obtaining second field data according to the control message”, thus it is not clear if the limitation is redundant, or if another obtaining/collecting step is being performed.
Thirdly, the limitation to field data (i.e., “if the edge controller is not a master edge controller, then collecting field data according to the control message and sending the collected field data to the master edge controller indicated by the control message”), is indefinite, since it is not clear if the field data is distinct from the “second field data”, or the “field data” collected by at least one other edge controller, as previously claimed (i.e., “…the second field data including the first field data collected by at least one other edge controller”).

With respect to claim 8, the limitation “according to the algorithm update instruction, replacing, with a target preprocessing algorithm, the preprocessing algorithm previously used for preprocessing the second field data, so as to, by using the target preprocessing algorithm, preprocess the second field data obtained again”, is confusing, and therefore indefinite, since its not clear what is happening “again”, the “obtaining”, “preprocessing”, or both.

With respect to claim 9, the limitation to “the preprocessing algorithm” (i.e., “for each transferred preprocessing algorithm, obtaining second field data to be preprocessed by the preprocessing algorithm”) is indefinite, since the claim previously introduces multiple preprocessing algorithms (i.e., “at least one preprocessing running on the edge controller” and “at least one preprocessing algorithm indicated by the load transfer instruction”). For the purpose of this office action the Examiner is interpreting the claim to read:
“if the edge controller is the second master edge controller indicated by the load transfer instruction, then transferring at least one preprocessing algorithm running on the edge controller and indicated by the load transfer instruction, to a third edge controller so that the third edge controller obtains the first field data by using the at least one  preprocessing algorithm, and sends the obtained first filed data to the cloud platform, wherein the load of the third edge controller is lower than a second load threshold;
if the edge controller is the second edge controller indicated by the load transfer instruction, obtaining the at least one preprocessing algorithm indicated by the load transfer instruction that needs to be transferred;
-the second field data to be processed by the at least one preprocessing algorithm;
using the at least one preprocessing algorithm to preprocess the obtained second field data to obtain the first field data; and
 sending the obtained first field data to the cloud platform.”

As per claims 10-14, 16-19, and 26-27, the limitations: “an indicator determination module” (Cl. 10 and 11), “a message generation module” (Cl. 10), “a message sending module” (Cl. 10, 12, 13, 14, and 26), “data receiving module” (Cl. 10, 13, 14, and 26), “a data analysis unit” (Cl. 11), “a numerical value judgement unit” (Cl. 11), “an indicator screening module” (Cl. 11), “an algorithmic determination module” (Cl. 12), “an algorithmic update module” (Cl. 13), “a load balancing module” (Cl. 16 and 26), “a message receiving module” (Cl. 16, 17, 18, 19, and 27), “a controller identification module” (Cl. 16), “a data acquisition module” (Cl. 16, 19, and 27), “a data preprocessing module” (Cl. 16, 17, 18, and 27), “data sending module” (Cl. 16, 19, and 27), “data collection module” (Cl. 16), “a load transfer module” (Cl. 19 and 27), “ have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “module” or “unit”), that is modified by functional language, without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10-14, 16-19, and 26-27 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A computer-implemented 35 U.S.C. 112(f) claim limitation to a basic computer function is supported by the disclosure of a general purpose computer or microprocessor that achieves the claimed function (see MPEP §2181(B)). 
Thus, as is the case here with respect to the sending/receiving modules (i.e., “a message sending module” (Cl. 10, 12, 13, 14, and 26), “data receiving module” (Cl. 10, 13, 14, and 26), , “a message receiving module” (Cl. 16, 17, 18, 19, and 27) “data sending module” (Cl. 16, 19, and 27)), which are directed to basic computer functions (i.e., sending/receiving) Applicant’s disclosure of a general purpose computer or microprocessor (see ¶00158) is sufficient to invoke 35 U.S.C. 112(f).
However, for a computer-implemented 35 U.S.C. 112(f) claim limitation to a specific computer function, as is the case here with respect to the “an indicator determination module” (Cl. 10-12), “a message generation module” (Cl. 10), “a data analysis unit” (Cl. 11), “a numerical value judgement unit” (Cl. 11), “an indicator screening module” (Cl. 11), “an algorithmic determination module” (Cl. 12), “an algorithmic update module” (Cl. 13), “a load balancing module” (Cl. 16 and 26), “a controller identification module” (Cl. 16), “a data acquisition module” (Cl. 16, 19, and 27), “a data preprocessing module” (Cl. 16, 17, 18, and 27), “data collection module” (Cl. 16), “a load transfer module” (Cl. 19 and 27), the specification must also disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (see MPEP §2181(B)). 
In this case, however, the specification does not appear to describe, in sufficient detail, a corresponding algorithm for performing the various claimed function performed by the various modules or unit as claimed. Thus claims 10-14, 16-19, and 26-27 are rejected as failing to distinctly claim the subject matter which applicant regards as the invention.
In response to the Office action, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
In order to overcome the interpretation of the above claim limitations under 35 U.S.C. 112(f) the Examiner recommends adding sufficient structure to perform the claimed functions, e.g., 
“10. A cloud platform comprising:
a processor for executing computer executable modules stored in memory, the modules comprising:
an indicator determination module…”.

As per claim 10, reference to “the control message” (i.e., “the control message is used to determine a maser edge controller from at least one edge controller”) is indefinite since the claim previously describes the possibility of more than one control message (i.e., “a message generation module configured to generate a control message for each of the at least one first apparatus operation indicator”), and thus it is not clear which control message the claim is referencing to make the determination. For the purpose of this office action the Examiner is interpreting the claim to read:
“each [[the]] control message is used to determine a master edge controller from at least one edge controller”.
Secondly, “each master edge” in the limitation “a data receiving module configured to receive the first field data from each master edge, wherein each master edge controller is determined by…” lacks antecedent basis in the claim since the claim previously only introduces a singular master edge controller (i.e., “the control message is used to determine a master edge controller”). 
Thirdly, since the claim previously describes generating a control message (i.e., “a message generation module configured to generate a control message for each of the at least one first apparatus operation”), it is not clear if the limitation “each master edge controller is determined by a control message generated by the message generation module” is redundant, or if a second control message is generated by the message generation module. For the purpose of this office action the Examiner is interpreting the claim to read:
“a data receiving module configured to receive the first field data from  the master edge controller
.”

As per claim 11, reference to “each of the at least one second apparatus operation indicator” (i.e., “determine at least one of the at least one first apparatus operation indicator according to the value of each of the at least one second apparatus operation indicator”) is confusing, and therefore indefinite, since it is not clear if this is in reference to the “at least one of the at least one second apparatus operation indicator” (i.e., “an indicator screening unit configured to, in response to the numerical value judgement unit determining that the numerical value of at least one of the at least one second apparatus operation indicator”) or the original set of “at least one second apparatus operation indicator” (i.e., “a data analysis unit configured to perform data analysis on third field data from the at least one edge controller to obtain a numerical value of at least one second apparatus operation indicator”).
For the purpose of this office action the Examiner is interpreting the claim to read:
“determine at least one of the at least one first apparatus operation indicator according to the value of each of the at least one of the at least one second apparatus operation indicator…”.
	Similarly it is unclear which “at least one fist apparatus operation indicator” and “at least one second apparatus operation indicator” are referenced in the further limitation “wherein the at least one first apparatus operation indicator is different from the at least one second apparatus operation indicator”.
	For the purpose of this office action the Examiner is interpreting the claim to read:
“wherein the at least one of the at least one first apparatus operation indicator is different from the at least one of the at least one second apparatus operation indicator”.

As per claim 13, the limitation to “each master edge controller” (i.e., “an algorithm update module configured to, for each of the master edge controller…”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “an algorithm update module configured to…”.
In addition, “the second field data obtained later” (i.e., “the algorithm update instruction is used for instructing the master edge controller to preprocess the second field data obtained later…”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“the algorithm update instruction is used for instructing the master edge controller to preprocess  third field data obtained later…”.

As per claim 14, the limitation to “each master edge controller” (i.e., “a load balancing module configured to, for each of the master edge controller…”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “a load balancing module configured to…”.
In addition the limitation “determine the load of the master edge controller according to the data amount and relationship between data of the first field data received by the data receiving module, a number and complexity of the preprocessing algorithms run by the edge controller” is simply unclear. For example, “the load of the master edge controller“, “the data amount”, and “the preprocessing algorithms run by the edge controller” lacks antecedent basis, and it is also unclear what “the data of the first field data from the master edge controller” is related to with respect to the “relationship”.  
Secondly, the limitations to “each of the master edge controllers” and “the largest load” (i.e., “determine, from each of the master edge controllers, a second master edge controller with the largest load”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“determine a second master edge controller with a larger load”.
Thirdly, “the first field data obtained by using the transferred preprocessing algorithm” (i.e., “and instruct the second edge controller to send, to the cloud platform, the first field data obtained by using the transferred preprocessing algorithm”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “third  field data to be obtained by using the transferred preprocessing algorithm…”.
Fourthly, the limitation “the load of the second edge controller being lower than a second load threshold, and the second load threshold being lower than the first load threshold”, is logically impossible or inconsistent with the previous limitation “if the load of the second master edge controller is higher than the first load threshold…”.

	As per claim 15, reference to “the method” is vague and/or lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
	“to execute the field data transmission method as claimed in claim 1.”

	As per claim 16, reference to “at least one edge controller” (i.e., “the second field data include field data collected by at least one edge controller”) is confusing since it is not clear if it is different from the “edge controller”. For the purpose of this office action the Examiner is interpreting the claim to read: “the second field data include field data collected by at least one other edge controller”
	Secondly the limitation “data collection module configured to collect field data according to a control message” is confusing since it is not clear if the control message is different from the previous control message received by the message receiving module.
	For the purpose of this office action the Examiner is interpreting the claim to read:
“data collection module configured to collect field data according to [[a]] the control message”.
	
	As per claim 19, it is not clear which “transferred preprocessing algorithm” applicant is referring to in the limitation (i.e., “if the edge controller is the second master edge controller indicated by the load transfer instruction, then transfer at least one preprocessing algorithm running on the edge controller to a third edge controller, so that the third edge controller obtains first field data by using the transferred preprocessing algorithm”) as the claim suggests the potential for multiple preprocessing algorithms to be transferred. For the purpose of this office action the Examiner is interpreting the claim to read:
“if the edge controller is the second master edge controller indicated by the load transfer instruction, then transfer at least one preprocessing algorithm running on the edge controller to a third edge controller, so that the third edge controller obtains first field data by using the at least one transferred preprocessing algorithm”
	Also, in claim 19, “the preprocessing algorithms” (i.e., “for each of the preprocessing algorithms transferred”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “for each of the at least one preprocessing algorithm[[s]] transferred”. 
Finally, the claim reference to “the preprocessing algorithm” (i.e., “make the data acquisition module obtain the second field data to be preprocessed by the preprocessing algorithm, make the data preprocessing module preprocess the obtained second field data by using the preprocessing algorithm to obtain first field data”) is either vague and/or lacks antecedent basis. For the purpose of this office action the Examiner is interpreting the claim to read:
“make the data acquisition module obtain the second field data to be preprocessed by the at least one preprocessing algorithm, make the data preprocessing module preprocess the obtained second field data by using the at least one preprocessing algorithm to obtain the first field data”.

As per claim 20, the claim reference to “the method”, is either vague and/or lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“the at least one processor is configured to invoke the machine-readable program to execute the field data transmission method as claimed in claim 6.”

As per claim 22, the claim reference to “connected edge controllers”, is confusing and therefore indefinite since it is not clear if the “connected edge controllers” are different from the “at least two edge controllers” already in the claim.

Claim 24 is rejected under 35 U.S.C. 112(b) for the same reasons as noted above with respect to claim 5, since the claims recite substantially identical subject matter.

Claim 25 is rejected under 35 U.S.C. 112(b) for the same reasons as noted above with respect to claim 9, since the claims recite substantially identical subject matter.

Claim 26 is rejected under 35 U.S.C. 112(b) for the same reasons as noted above with respect to claim 14, since the claims recite substantially identical subject matter.

Claims not specifically addressed are rejected under 35 U.S.C. 112(b) based on their dependency to one of the above mentioned claims.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter.  
As per claim 23, the broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se (see http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf). However, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
Here, Applicant's specification does not provide a definition of a computer-readable medium. Thus, since the broadest reasonable interpretation of a computer-readable medium in the computing arts may cover transitory propagating signals per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.
In order to overcome the 35 U.S.C. §101 rejection of claim 23 the Examiner would encourage Applicant to limit the scope of claim to “a non-transitory computer-readable medium."
Allowable Subject Matter
Claims 1-27, based on the Examiner’s interpretation of the claims, are allowed over the prior art though rejected under 35 U.S.C. 112(b).
The following is an examiner’s statement of reasons for allowance: 
Barbee et al. (WO 2014/152104 )(“Barbee”), which is representative of the prior art at the earliest effective filing date of Applicant' s claimed invention, teaches a system for determining by a network base station whether to configure nodes (read as “edge nodes”) in a network to an end node configuration (read as “at least one edge controller”) or router node configuration (read as “at least one master edge controller”) (see abstract and ¶0048), and instructing (i.e., sending “a control message”) the nodes to configure themselves as either an end node or router node configuration based on the determination (see for example ¶0008 and ¶0044).
However, as best understood, the prior art does not teach or render obvious, before the effective filing date of Applicant' s claimed invention, in the specific combinations and manner the features recited in Applicant’s claimed invention, particularly the use and details of the control message from the cloud platform for configuring the operations of the edge controller and master edge controller as currently claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441